Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent James C. Economy is suspended from the practice of law for five years and until further order of Court, effective February 11, 1998, the date of his interim suspension, and the remaining period of suspension is stayed by a three-year period of probation, subject to the following conditions: (1) Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; (2) Respondent shall notify the Administrator within 14 days of any change of address; (3) Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; (4) Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; (5) At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; (6) A licensed attorney acceptable to the Administrator shall supervise respondent’s practice of law for at least the first year of the period of probation. Respondent shall notify the Administrator of the name, address and telephone number of any and all attorneys with whom he establishes a supervisory relationship. Respondent shall authorize the supervising attorney to provide a report in writing to the Administrator no less than once per month regarding the nature of respondent’s work, the number of cases being handled by respondent and the supervisor’s general appraisal of the respondent’s continued fitness to practice law; (7) Respondent shall practice in a group setting for the duration of this probationary period; (8) Respondent shall completely abstain from the usage of alcohol and any unprescribed controlled substances; (9) Respondent shall comply with all treatment recommendations of the mental health professional, including the taking of medications as prescribed; (10) Respondent shall provide to the mental health professional an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.) authorizing the treating professional to: (i) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (ii) promptly report to the Administrator respondent’s failure to comply with any part of any established treatment plan; and (iii) respond to any inquiries of the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; (11) Respondent shall notify the Administrator within 14 days of any change in treating mental health professionals; (12) Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; (13) Respondent shall continue to participate in Alcoholics Anonymous or other 12-step program approved by the Administrator by attending at least three meetings per week. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; (14) Respondent shall maintain a sponsor in the 12-step program for at least the first two years of participation in the 12-step program. Respondent shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and shall report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 hours of his knowledge of that usage; (15) Respondent shall continue in an ongoing after-care group approved by the Administrator. Respondent is to maintain a log of his participation in this after-care group and submit it to the Administrator with his quarterly reports; (16) Respondent shall report to the Administrator any lapse of his sobriety or usage of any unprescribed controlled substance within 72 hours of that usage; (17) Respondent shall maintain his relationship with his current psychiatrist and have at least quarterly visits to monitor respondent’s depression. If respondent cannot maintain his relationship with his current psychiatrist, he shall obtain individual psychotherapy with a board qualified/licensed psychiatrist or psychologist acceptable to the Administrator, and shall report to the psychiatrist or psychologist on a regular basis of not less than once per month, with the Administrator advised of any change in attendance deemed warranted by the psychiatrist or psychologist; (18) Respondent shall obtain a primary care physician acceptable to the Administrator. Respondent shall inform this physician of his addiction history. This physician shall be the only physician prescribing medication to respondent, other than respondent’s treating psychiatrist; (19) Probation shall be revoked if respondent is found to have violated any of the terms of his probation. The remaining period of suspension shall commence from the date of the determination that any term of probation has been violated.